TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                        ON REMAND



                                    NO. 03-17-00081-CV



                              PHI Air Medical, LLC, Appellant

                                               v.

    Texas Mutual Insurance Company; Hartford Underwriters Insurance Company;
  TASB Risk Management Fund; Transportation Insurance Company; Truck Insurance
   Exchange; Twin City Fire Insurance Company; Valley Forge Insurance Company;
           Zenith Insurance Company; and Texas Department of Insurance,
                    Division of Workers’ Compensation, Appellees


            FROM THE 53RD DISTRICT COURT OF TRAVIS COUNTY,
    NO. D-1-GN-15-004940, THE HONORABLE JAN SOIFER, JUDGE PRESIDING


                           MEMORANDUM OPINION


PER CURIAM

              Appellant PHI Air Medical, LLC, appealed the trial court’s judgment in favor of

Texas Mutual Insurance Company, Hartford Underwriters Insurance Company, TASB Risk

Management Fund, Transportation Insurance Company, Truck Insurance Exchange, Twin City

Fire Insurance Company, Valley Forge Insurance Company, and Zenith Insurance Company

(collectively “the Insurers”). This Court reversed the trial court’s judgment. See PHI Air Med.,

LLC v. Texas Mut. Ins., 549 S.W.3d 804 (Tex. App.—Austin 2018). The Insurers and the

Department of Insurance, Division of Workers’ Compensation appealed, and the Texas Supreme
Court reversed this Court’s decision and remanded to this Court. Texas Mut. Ins. v. PHI Air

Med., LLC, __ S.W.3d __, 2020 WL 3477002 (Tex. June 26, 2020). PHI then filed a petition for

writ of certiorari with the Supreme Court of the United States (SCOTUS).

              PHI has now filed an unopposed motion to stay proceedings until after SCOTUS

has reviewed the petition.    We grant the motion and abate the appeal pending review by

SCOTUS. The parties are instructed to notify this Court within thirty days of SCOTUS’s

decision regarding whether to grant the petition. Failure to timely comply may result in the case

being dismissed for want of prosecution. See Tex. R. App. P. 42.3(b).



Before Justices Goodwin, Baker, and Kelly

Abated

Filed: December 17, 2020




                                               2